Citation Nr: 1216927	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from October 1940 to September 1945.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating.  The Board subsequently remanded the case in November 2010 for further evidentiary development, and adjudication.  

The Board instructed the agency of original jurisdiction (AOJ) to seek clarification of a March 2007 private audiology evaluation and then re-adjudicate the claim.  The AOJ attempted to obtain clarification from the Veteran's private audiologist and received a response from the audiologist in January 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2012, in which the AOJ again denied the Veteran's claim for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As the appeal of the Veteran's claim for a higher rating emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Since the award of service connection, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level II in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through an April 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the April 2007 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the April 2007 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  In that connection, the Veteran was provided VA examinations in April 2007 and July 2008; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has also submitted results from a private audiological study conducted in March 2007.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the noncompensable disability rating initially assigned.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Relevant evidence of record consists of report of VA audiological examinations provided to the Veteran in April 2007 and July 2008, as well as a private audiological evaluation conducted in March 2007.  The Veteran has also submitted written argument in support of his claim.  Results from the April 2007 audiogram reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
45
55
LEFT
30
30
45
55

Puretone averages were 41.25 decibels for the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's April 2007 VA audiogram reveals no worse than Level I hearing acuity in both ears under 38 C.F.R. § 4.85. 

Results from the Veteran's July 2008 audiogram reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
50
60
LEFT
35
35
45
55

Puretone averages were 47.5 decibels for the right ear and 42.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's July 2008 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85.  

In addition, during the pendency of the appeal, a private audiogram was conducted in March 2007; a review of that audiogram submitted by the Veteran reveals results similar to those of the VA examinations outlined above.  At that time, results from the audiogram reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
45
65
LEFT
25
40
45
60

Puretone averages were 45 decibels for the right ear and 42.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in both ears, although it is unclear from the record whether the examination was conducted using Maryland CNC tests.  (The Board notes here that the AOJ sought clarification of this point with the private treatment provider pursuant to the Board's November 2010 remand but was unable to obtain further information concerning the nature of the speech discrimination testing.)  However, even assuming that the evaluation was done using the appropriate tests, applying the results of the private audiogram to the rating criteria reveals no worse than Level II hearing acuity in both ears under 38 C.F.R. § 4.85.  

In addition, the Veteran has contended on multiple occasions, including to his April 2007 and July 2008 VA examiners, that he has a great deal of difficulty hearing voices on the television and understanding his wife and others in conversations.

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

Applying the results of the Veteran's April 2007 and July 2008 VA audiograms, as well as the private March 2007 audiogram, thus reveals no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, neither the private nor the VA examination reports support the assignment of an initial compensable disability rating.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA and private audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected bilateral hearing loss.  

The above determination is based upon consideration of applicable rating provisions.  Both VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by both VA examiners that the Veteran complained of difficulty discerning voices on television and had trouble hearing his wife, particularly when background noise was present.  However, such effects do not take the Veteran's case outside the norm as to warrant consideration of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


